From the transcript of the record in this case, this court can not discover any error in the proceedings and judgment of the county court, relative to granting the ferry, or describing the place where it is to be kept. Wherefore, it is considered that so far the judgment he affirmed. But it seems that in fixing the rates of ferriage the county court has departed from the directions of the law, and that so far the judgment must he reversed. And this court, proceeding to fix them, as the said county court ought to have done, does adjudge and order, that the rates for ferriage at the said ferry be as followeth, to wit: For every man, four pence half penny; for every horse, four pence half penny; for every wagon, coach, charriot, and the driver, two shillings and three pence; for every four-wheeled chaise, phteton, and the driver, one shilling and sixpence; for every two-wheeled riding carriage, nine pence; for every hogshead of tobacco, fourpence half penny; for every head of neat cattle, four pence half penny; and for every sheep, goat, hog or lamb, one-fifth part of the ferriage of a horse, or one cent and one-fourth. And it is further adjudged and ordered, that each party do pay their own costs about this appeal expended, which is ordered to be certified to the said court.